Execution Copy



EXHIBIT 10.1



LOGICVISION, INC.



2000 EMPLOYEE STOCK PURCHASE PLAN



(as amended and restated as of March 10, 2004)

 

   

 

--------------------------------------------------------------------------------

 



Execution Copy



Table of Contents



Page

--------------------------------------------------------------------------------

SECTION 1. Purpose Of the Plan 1     SECTION 2. Definitions 1 (a) “Board” 1 (b)
“Code” 1 (c) “Committee” 1 (d) “Company” 1 (e) “Corporate Reorganization” 1 (f)
“Eligible Employee” 1 (g) “Exchange Act” 1 (h) “Fair Market Value” 2 (i) “IPO” 2
(j) “Offering Period” 2 (k) “Participant” 2 (l) “Participating Company” 2 (m)
“Plan” 2 (n) “Plan Account” 2 (o) “Purchase Price” 2 (p) “Stock” 2 (q)
“Subsidiary” 2 (r) “W-2 Payroll” 3     SECTION 3. Administration of the Plan 3
(a) Committee Composition 3 (b) Committee Responsibilities 3     SECTION 4.
Enrollment and Participation 3 (a) Offering Periods 3 (b) Enrollment 3 (c)
Duration of Participation 3     SECTION 5. Employee Contributions 3 (a)
Contribution Method 3 (b) Amount of Payroll Deductions 4 (c) Suspension, Change
and Resumption of Payroll Deductions 4 (d) Suspension by Company 4     SECTION
6. Withdrawal From The Plan 4 (a) Withdrawal 4 (b) Re-Enrollment After
Withdrawal 4     SECTION 7. Change in Employment Status 4 (a) Termination of
Employment 4 (b) Leave of Absence 4

 

  i 

 

--------------------------------------------------------------------------------

 



Execution Copy



(c) Death 5     SECTION 8. Plan Accounts and Purchase of Shares 5 (a) Plan
Accounts 5 (b) Purchase Price 5 (c) Number of Shares Purchased 5 (d) Available
Shares Insufficient 5 (e) Issuance of Stock 6 (f) Unused Cash Balances 6    
SECTION 9. Limitations on Stock Ownership 6 (a) Five Percent Limit 6 (b) Dollar
Limit 6     SECTION 10. Rights Not Transferable 6     SECTION 11. No Rights as
an Employee 7     SECTION 12. No Rights as a Stockholder 7     SECTION 13.
Securities Law Requirements 7     SECTION 14. Stock Offered Under The Plan 7 (a)
Authorized Shares 7 (b) Antidilution Adjustments 7 (c) Reorganizations 7    
SECTION 15. Amendment or Discontinuance 8     SECTION 16. Execution 8

 

  ii 

 

--------------------------------------------------------------------------------

 



Execution Copy



LOGICVISION, INC.



2000 EMPLOYEE STOCK PURCHASE PLAN



SECTION 1. Purpose Of the Plan.



     The Plan was adopted by the Board on September 25, 2000 and was
subsequently approved by the Company’s stockholders. The Plan was subsequently
amended and is hereby further amended and restated as of March 10, 2004. The
purpose of the Plan is to provide Eligible Employees with an opportunity to
increase their proprietary interest in the success of the Company by purchasing
Stock from the Company on favorable terms and to pay for such purchases through
payroll deductions. The Plan is intended to qualify under section 423 of the
Code.



SECTION 2. Definitions.



     (a) “Board” means the Board of Directors of the Company, as constituted
from time to time.



     (b) “Code” means the Internal Revenue Code of 1986, as amended.



     (c) “Committee” means a committee of the Board, as described in Section 3.



     (d) “Company” means LogicVision, Inc., a Delaware corporation.



     (e) “Corporate Reorganization” means:



          (i) The consummation of a merger or consolidation of the Company with
or into another entity, or any other corporate reorganization; or



          (ii) The sale, transfer or other disposition of all or substantially
all of the Company’s assets or the complete liquidation or dissolution of the
Company.



     (f) “Eligible Employee” means any employee of a Participating Company whose
customary employment is for more than five months per calendar year and for more
than 20 hours per week and who is on the W-2 Payroll of a Participating Company.
“Eligible Employee” shall not include (i) an individual whose participation in
the Plan is prohibited by the law of any country which has jurisdiction over him
or her; or (ii) an individual who is subject to a collective bargaining
agreement that does not provide for participation in the Plan. If during any
period, a Participating Company has not treated an individual as a common-law
employee and, for that reason, has not withheld employment taxes with respect to
that individual, then that individual shall not be an Eligible Employee for that
period, even if the individual is determined, retroactively, to have been a
common-law employee for income and employment tax purposes during all or any
portion of that period.



     (g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  1 

 

--------------------------------------------------------------------------------

 



Execution Copy



     (h) “Fair Market Value” means the market price of Stock, determined by the
Committee as follows:



          (i) If Stock was traded on The Nasdaq National Market on the date in
question, then the Fair Market Value shall be equal to the last-transaction
price quoted for such date by The Nasdaq National Market; or



          (ii) If Stock was traded on a stock exchange on the date in question,
then the Fair Market Value shall be equal to the closing price reported by the
applicable composite transactions report for such date; or



          (iii) If none of the foregoing provisions is applicable, then the Fair
Market Value shall be determined by the Committee in good faith on such basis as
it deems appropriate.



     Whenever possible, the determination of Fair Market Value by the Committee
shall be based on the prices reported in the Wall Street Journal or as reported
directly to the Company by Nasdaq or a stock exchange. Such determination shall
be conclusive and binding on all persons.



     (i) “IPO” means the initial offering of Stock to the public pursuant to a
registration statement filed by the Company with the Securities and Exchange
Commission on October 31, 2001.



     (j) “Offering Period” means a six-month period with respect to which the
right to purchase Stock may be granted under the Plan, as determined pursuant to
Section 4(a).



     (k) “Participant” means an Eligible Employee who elects to participate in
the Plan, as provided in Section 4(b).



     (l) “Participating Company” means (i) the Company and (ii) each present or
future Subsidiary designated by the Committee as a Participating Company.



     (m) “Plan” means this LogicVision, Inc. 2000 Employee Stock Purchase Plan,
as it may be amended from time to time.



     (n) “Plan Account” means the account established for each Participant
pursuant to Section 8(a).



     (o) “Purchase Price” means the price at which Participants may purchase
Stock under the Plan, as determined pursuant to Section 8(b).



     (p) “Stock” means the Common Stock of the Company.



     (q) “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

  2 

 

--------------------------------------------------------------------------------

 



Execution Copy



     (r) “W-2 Payroll” means whatever mechanism or procedure that a
Participating Company uses to pay any individual which results in the issuance
of Form W-2 to the individual. “W-2 Payroll” does not include any mechanism or
procedure which results in the issuance of any form other than a Form W-2 to an
individual, including, but not limited to, any Form 1099 which may be issued to
an independent contractor, an agency employee or a consultant. Whether a
mechanism or procedure qualifies as a “W-2 Payroll” shall be determined in the
absolute discretion of the Participating Company, and the Participating
Company’s determination shall be conclusive and binding on all persons.



SECTION 3. Administration of the Plan



     (a) Committee Composition. The Plan shall be administered by the Committee.
The Committee shall consist exclusively of one or more directors of the Company,
who shall be appointed by the Board.



     (b) Committee Responsibilities. The Committee shall interpret the Plan and
make all other policy decisions relating to the operation of the Plan. The
Committee may adopt such rules, guidelines and forms as it deems appropriate to
implement the Plan. The Committee’s determinations under the Plan shall be final
and binding on all persons.



SECTION 4. Enrollment and Participation.



     (a) Offering Periods. While the Plan is in effect, two Offering Periods
shall commence in each calendar year. The Offering Periods shall consist of the
six-month periods commencing on each February 1 and August 1, except that the
first Offering Period shall commence on the date of the IPO and end on July 31,
2002.



     (b) Enrollment. Any individual who, on the day preceding the first day of
an Offering Period (other than the initial Offering Period), qualifies as an
Eligible Employee may elect to become a Participant in the Plan for such
Offering Period by following the procedures established by the Company. All
Eligible Employees shall be automatically enrolled in the initial Offering
Period under the Plan.



     (c) Duration of Participation. Once enrolled in the Plan, a Participant
shall continue to participate in the Plan until he or she ceases to be an
Eligible Employee, withdraws from the Plan under Section 6(a) or reaches the end
of the Offering Period in which his or her employee contributions were
discontinued under Section 5(c), 5(d) or 9(b). A Participant who discontinued
employee contributions under Section 5(c), 5(d) or 9(b) or withdrew from the
Plan under Section 6(a) may again become a Participant, if he or she then is an
Eligible Employee, by following the procedures established by the Company. A
Participant whose employee contributions were discontinued automatically under
Section 5(d) or 9(b) shall automatically resume participation at the beginning
of the earliest Offering Period ending in the next calendar year, if he or she
then is an Eligible Employee.



SECTION 5. Employee Contributions.



     (a) Contribution Method. A Participant may purchase shares of Stock under
the Plan solely by means of payroll deductions; provided, however, that in the
initial Offering Period,

 

  3 

 

--------------------------------------------------------------------------------

 



Execution Copy



Participants may also purchase shares of Stock by making a lump-sum cash payment
at the end of the Offering Period. Payroll deductions, as designated by the
Participant pursuant to Subsection (b) below, shall occur on each payday during
participation in the Plan.



     (b) Amount of Payroll Deductions. An Eligible Employee shall designate the
amount of payroll deductions to be withheld for the purchase of Stock by
following the procedures established by the Company. During the initial Offering
Period, no payroll deduction will be made unless a Participant timely files the
proper form with the Company after a registration statement covering the Stock
is filed and effective under Securities Act of 1933, as amended.



     (c) Suspension, Change and Resumption of Payroll Deductions. A Participant
may elect to suspend or change the rate of payroll deductions and, having
elected to suspend payroll deductions, may elect to resume them. Any such
election shall be made by following the procedures prescribed by the Company,
which election shall be put into effect at the time prescribed by the Company’s
procedures. No Participant shall make more than two elections (or such other
limit on elections established by the Committee) under this Subsection (c)
during any Offering Period.



     (d) Suspension by Company. Notwithstanding anything to the contrary in this
Plan, the Company shall have the discretionary authority to suspend a
Participant’s payroll deductions at any time in order to facilitate compliance
with the Internal Revenue Code or any dollar or share limit under the Plan.



SECTION 6. Withdrawal From The Plan.



     (a) Withdrawal. A Participant may elect to withdraw from the Plan by
completing the procedures established by the Company at any time before the last
day of an Offering Period; provided, however, that in the initial Offering
Period, Participants may be deemed to withdraw from the Plan by declining or
failing to remit timely payment to the Company for the shares of Stock. As soon
as reasonably practicable thereafter, payroll deductions shall cease and the
entire amount credited to the Participant’s Plan Account shall be refunded to
him or her in cash, without interest. No partial withdrawals shall be permitted.



     (b) Re-Enrollment After Withdrawal. A former Participant who has withdrawn
from the Plan shall not be a Participant until he or she re-enrolls in the Plan
under Section 4(c). Re-enrollment may be effective only at the commencement of
an Offering Period.



SECTION 7. Change in Employment Status.



     (a) Termination of Employment. Termination of employment as an Eligible
Employee for any reason, including death, shall be treated as an automatic
withdrawal from the Plan under Section 6(a). (A transfer from one Participating
Company to another shall not be treated as a termination of employment.)



     (b) Leave of Absence. For purposes of the Plan, employment shall not be
deemed to terminate when the Participant goes on a military leave, a sick leave
or another bona fide leave of absence, if the leave was approved by the Company
in writing. Employment, however, shall be deemed to terminate 90 days after the
Participant goes on a leave, unless a contract or statute

 

  4 

 

--------------------------------------------------------------------------------

 



Execution Copy



guarantees his or her right to return to work. Employment shall be deemed to
terminate in any event when the approved leave ends, unless the Participant
immediately returns to work.



     (c) Death. In the event of the Participant’s death, the amount credited to
his or her Plan Account shall be paid to a beneficiary designated by him or her
for this purpose on the prescribed form or, if none, to the Participant’s
estate. Such form shall be valid only if it was filed with the Company at the
prescribed location before the Participant’s death.



SECTION 8. Plan Accounts and Purchase of Shares.



     (a) Plan Accounts. The Company shall maintain a Plan Account on its books
in the name of each Participant. Whenever an amount is deducted from the
Participant’s Compensation under the Plan, such amount shall be credited to the
Participant’s Plan Account. Amounts credited to Plan Accounts shall not be trust
funds and may be commingled with the Company’s general assets and applied to
general corporate purposes. No interest shall be credited to Plan Accounts.



     (b) Purchase Price. The Purchase Price for each share of Stock purchased on
the last trading day of the month in which the Offering Period expired shall be
the lower of:



          (i) 85% of the Fair Market Value of such share on the last trading day
of such Offering Period; or



          (ii) 85% of the Fair Market Value of such share on the last trading
day before the commencement of the applicable Offering Period or, in the case of
the first Offering Period under the Plan, 85% of the price at which one share of
Stock is offered to the public in the IPO.



     (c) Number of Shares Purchased. As of the last trading day of each month in
which the Offering Period expired, each Participant shall be deemed to have
elected to purchase the number of shares of Stock calculated in accordance with
this Subsection (c), unless the Participant has previously elected to withdraw
from the Plan in accordance with Section 6(a). The amount then in the
Participant’s Plan Account shall be divided by the Purchase Price, and the
number of shares that results shall be purchased from the Company with the funds
in the Participant’s Plan Account. The foregoing notwithstanding, no Participant
shall purchase more than 2,500 shares of Stock with respect to any Offering
Period nor more than the amounts of Stock set forth in Sections 9(b) and 14(a).
The Committee may determine with respect to all Participants that any fractional
share, as calculated under this Subsection (c), shall be (i) rounded down to the
next lower whole share or (ii) credited as a fractional share.



     (d) Available Shares Insufficient. In the event that the aggregate number
of shares that all Participants elect to purchase during an Offering Period
exceeds the maximum number of shares remaining available for issuance under
Section 14(a), then the number of shares to which each Participant is entitled
shall be determined by multiplying the number of shares available for issuance
by a fraction, the numerator of which is the number of shares that such
Participant has elected to purchase and the denominator of which is the number
of shares that all Participants have elected to purchase.

 

  5 

 

--------------------------------------------------------------------------------

 



Execution Copy



     (e) Issuance of Stock. Certificates representing the shares of Stock
purchased by a Participant under the Plan shall be issued to him or her as soon
as reasonably practicable after the close of the applicable Offering Period,
except that the Committee may determine that such shares shall be held for each
Participant’s benefit by a broker designated by the Committee (unless the
Participant has elected that certificates be issued to him or her). Shares may
be registered in the name of the Participant or jointly in the name of the
Participant and his or her spouse as joint tenants with right of survivorship or
as community property.



     (f) Unused Cash Balances. An amount remaining in the Participant’s Plan
Account that represents the Purchase Price for any fractional share shall be
carried over in the Participant’s Plan Account to the next Offering Period. Any
amount remaining in the Participant’s Plan Account that represents the Purchase
Price for whole shares that could not be purchased by reason of Subsection (c)
above, Section 9(b) or Section 14(a) shall be refunded to the Participant in
cash, without interest.



SECTION 9. Limitations on Stock Ownership.



     (a) Five Percent Limit. Any other provision of the Plan notwithstanding, no
Participant shall be granted a right to purchase Stock under the Plan if such
Participant, immediately after his or her election to purchase such Stock, would
own stock possessing more than 5% of the total combined voting power or value of
all classes of stock of the Company or any parent or Subsidiary of the Company.
For purposes of this Subsection (a), the following rules shall apply:



          (i) Ownership of stock shall be determined after applying the
attribution rules of section 424(d) of the Code;



          (ii) Each Participant shall be deemed to own any stock that he or she
has a right or option to purchase under this Plan or any other; and



          (iii) Each Participant shall be deemed to have the right to purchase
2,500 shares of Stock under this Plan with respect to each Offering Period.



     (b) Dollar Limit. Any other provision of the Plan notwithstanding, no
Participant shall purchase Stock with a Fair Market Value in excess of $25,000
per calendar year (under this Plan and all other employee stock purchase plans
of the Company or any parent or Subsidiary of the Company). For purposes of this
Subsection (b), the Fair Market Value of Stock shall be determined in each case
as of the beginning of the Offering Period in which such Stock is purchased.
Employee stock purchase plans not described in section 423 of the Code shall be
disregarded. If a Participant is precluded by this Subsection (b) from
purchasing additional Stock under the Plan, then his or her employee
contributions shall automatically be discontinued and shall resume at the
beginning of the earliest Offering Period ending in the next calendar year (if
he or she then is an Eligible Employee).



SECTION 10. Rights Not Transferable.



     The rights of any Participant under the Plan, or any Participant’s interest
in any Stock or moneys to which he or she may be entitled under the Plan, shall
not be transferable by voluntary

 

  6 

 

--------------------------------------------------------------------------------

 



Execution Copy



or involuntary assignment or by operation of law, or in any manner other than by
beneficiary designation or the laws of descent and distribution. If a
Participant in any manner attempts to transfer, assign or otherwise encumber his
or her rights or interest under the Plan, other than by beneficiary designation
or the laws of descent and distribution, then such act shall be treated as an
election by the Participant to withdraw from the Plan under Section 6(a).



SECTION 11. No Rights as an Employee.



     Nothing in the Plan or in any right granted under the Plan shall confer
upon the Participant any right to continue in the employ of a Participating
Company for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Participating Companies or of the
Participant, which rights are hereby expressly reserved by each, to terminate
his or her employment at any time and for any reason, with or without cause.



SECTION 12. No Rights as a Stockholder.



     A Participant shall have no rights as a stockholder with respect to any
shares of Stock that he or she may have a right to purchase under the Plan until
such shares have been purchased on the last day of the applicable Offering
Period.



SECTION 13. Securities Law Requirements.



     Shares of Stock shall not be issued under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.



SECTION 14. Stock Offered Under The Plan.



     (a) Authorized Shares. The maximum aggregate number of shares of Stock
available for purchase under the Plan is 250,000, plus an annual increase to be
added on the first day of each of the Company’s fiscal years beginning in years
2002 through 2011, equal to such amount as may be determined by the Board or, if
less, the lesser of (i) 125,000 shares; or (ii) one percent (1%) of the
outstanding shares on such date. The aggregate number of Shares available for
purchase under the Plan shall at all times be subject to adjustment pursuant to
Section 14(b).



     (b) Antidilution Adjustments. The aggregate number of shares of Stock
offered under the Plan, the 2,500 share limitation described in Section 8(c) and
the price of shares that any Participant has elected to purchase shall be
adjusted proportionately by the Committee for any increase or decrease in the
number of outstanding shares of Stock resulting from a subdivision or
consolidation of shares or the payment of a stock dividend, any other increase
or decrease in such shares effected without receipt or payment of consideration
by the Company, the distribution of the shares of a Subsidiary to the Company’s
stockholders or a similar event.



     (c) Reorganizations. Any other provision of the Plan notwithstanding,
immediately prior to the effective time of a Corporate Reorganization, the
Offering Period then in progress shall terminate and shares shall be purchased
pursuant to Section 8, unless the Plan is assumed

 

  7 

 

--------------------------------------------------------------------------------

 



Execution Copy



by the surviving corporation or its parent corporation pursuant to the plan of
merger or consolidation. The Plan shall in no event be construed to restrict in
any way the Company’s right to undertake a dissolution, liquidation, merger,
consolidation or other reorganization.



SECTION 15. Amendment or Discontinuance.



     The Board shall have the right to amend, suspend or terminate the Plan at
any time and without notice. Except as provided in Section 14, any increase in
the aggregate number of shares of Stock to be issued under the Plan shall be
subject to approval by a vote of the stockholders of the Company. In addition,
any other amendment of the Plan shall be subject to approval by a vote of the
stockholders of the Company to the extent required by an applicable law or
regulation.



SECTION 16. Execution.



     To record the amendment and restatement of the Plan by the Board, the
Company has caused its authorized officer to execute the same.



    LogicVision, Inc.         By: /s/ Bruce M. Jaffe

--------------------------------------------------------------------------------

    Bruce M. Jaffe
Vice President of Finance and
Chief Financial Officer

 

  8 

 

--------------------------------------------------------------------------------